Citation Nr: 0828188	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-24 982	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a disability of the left leg with muscle and nerve 
involvement.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from May 1979 to May 1983.

The veteran and his wife presented sworn testimony in support 
of his appeal during a hearing held via videoconference 
before the undersigned Veterans Law Judge in March 2008.  A 
transcript of the hearing has been included in the veteran's 
claims file and has been reviewed along with the rest of the 
evidence of record prior to rendering this decision.  At the 
time of the hearing, the veteran presented additional 
documentary evidence, along with a signed waiver of RO 
review.

The veteran has withdrawn his appeal as to a claim for an 
increased rating for scar residuals of the injury to his left 
leg.  The Board of Veterans' Appeals (Board) thus has no 
remaining jurisdiction over this claim.  38 C.F.R. § 20.204.

The veteran asserts in connection with the current claim for 
an increased disability rating that his altered gait over the 
years has caused other associated disabilities including back 
problems and right leg problems.  We note, however, that the 
RO has recently adjudicated and denied a claim to reopen a 
previous, final denial of service connection for disability 
involving the veteran's back in a rating decision of November 
2007.  In this denial, the RO specifically rejected a theory 
of proximate causation involving disability due to altered 
gait.  Similarly, in a rating decision of June 2006, the RO 
denied service connection for disability of the right hip and 
thigh.  The veteran has not identified any other specific 
disability which he believes to have been caused by altered 
gait, however.


FINDINGS OF FACT

The veteran's left leg injury residuals include moderately 
severe muscle disability resulting in some loss of left ankle 
motion, some numbness of the left foot, and some limitation 
in the veteran's activities.


CONCLUSION OF LAW

A disability rating of 20 percent is warranted for the 
veteran's left leg injury residuals.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.73, 4.124a, 
Diagnostic Codes 5312 and 8523 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends his service-connected left leg 
disability causes greater impairment than is reflected by the 
currently-assigned 10 percent disability rating.  He asserts 
that he cannot function without the use of a prosthetic 
Arizona boot and a TENS unit to suppress the pain resulting 
from his left leg injury residuals.   

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims 
file shows that the veteran was informed of these elements in 
a July 2001 letter.  

The RO provided the veteran with the regulatory provisions 
governing increased ratings, as well as the substance of the 
regulation pertaining to the VA's duties to notify and assist 
in a Statement of the Case dated in June 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the veteran has not been formally apprised of the 
law and regulations governing the assignment of effective 
dates, the Board notes that he will in fact receive such 
notice tailored to his particular situation when the grant 
below is implemented.  If he desires to challenge the 
effective date at that time, he may do so.  Accordingly, the 
Board considers VA's notice requirements to have been met, 
and any error in its notice to be non-prejudicial.   

Regarding a claim for an increased evaluation, VA must notify 
the veteran that the evidence required to substantiate the 
claim includes evidence demonstrating a worsening or increase 
in the severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
general notice that a disability rating is determined by 
application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  In this case, the RO 
certified the veteran's claim to the Board prior to the 
promulgation of Vazquez-Flores, so the veteran has not 
received written notice specifically tailored to this 
precedent.  However, the veteran has been informed of the 
specific rating criteria pertinent to his disabilities upon 
multiple occasions.  Furthermore, review of his written and 
oral contentions shows that he has demonstrated actual 
understanding of these factors and has crafted his arguments 
to address the effect of his service-connected disabilities 
on his daily life, and employment, etc.  

VA medical records, private medical records and VA medical 
examinations have been obtained in support of the veteran's 
claim.  The veteran has submitted written statements in 
support of his claims and has presented sworn testimony in 
support of his claims during a hearing held before the 
undersigned Veterans Law Judge in March 2008.  Therefore, the 
Board considers that VA's duty to assist requirements have 
been met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with a critical eye toward 
the lack of usefulness of the body or system in question.  
38 C.F.R. § 4.10.  A disability of the musculoskeletal system 
is measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1.  
However, the Court has held that, where, as here, entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, because this appeal has been 
ongoing for a lengthy period of time, and because the level 
of a veteran's disability may fluctuate over time, the VA is 
required to consider the level of the veteran's impairment 
throughout the entire period.  O'Connell v. Nicholson, 21 
Vet. App. 89 (2007).  

Historically, the veteran was involved in a motorcycle 
accident in September 1982, during which he sustained a 
laceration to his left lower leg which was about six inches 
long with laceration of the fascia and exposure of the 
tibialis anterior and other muscles of the medial 
compartment.  The report of the operation conducted following 
the accident shows that the wound was debrided with excision 
of lacerated fascia and muscle.  The operation report also 
indicates that there was no gross damage to significant 
arterial venous or nerve structures upon visualization.

Service connection for residuals of the left leg laceration 
was granted in a March 1984 rating decision, effective 
following the veteran's discharge from service.  Currently, 
the veteran is in receipt of a 10 percent disability rating 
for scar residuals of the injury, and a separate 10 percent 
disability rating for nerve and muscle residuals of the 
injury.  As noted above, the veteran is only appealing the 
disability rating assigned to nerve and muscle residuals, 
asserting that the functional impairment caused by this 
disability is greater than reflected by the 10 percent rating 
and deserves a higher rating.

Review of VA medical treatment records dated during the 
appeal period show that the veteran was treated in the VA 
pain clinic for overall pain, arising from nonservice-
connected degenerative disc disease, myofascial pain 
syndrome, and right leg complaints, as well as left leg pain.  
He used a TENS unit as well as prescription medication for 
control of his pain.  The VA records also reflect the 
prescription of an ankle brace called an Arizona boot for the 
stabilization of his left ankle.  VA records also reflect 
complaints of paresthesias in the area of his left second 
toe.  In addition to the service-connected injury residuals, 
the veteran has other nonservice-connected bilateral foot 
pathology, including bilateral flat feet and bilateral 
hammertoes.

Private physician's notes dated from February to May 2004 
reflect the veteran's complaints of pain in his left foot, 
which became worse with extended standing.  The physician 
recommended to the veteran that he seek complete neurological 
and orthopedic/podiatric evaluations from the VA medical 
system.  

In March 2004, the veteran underwent a neurological 
examination to evaluate his complaints of numbness in the 
left second toe.  According to the report, he stated at the 
time that the numbness had developed about four months 
previously, along with some intermittent burning and 
throbbing sensations.  During the clinical examination, his 
gait was normal.  Some atrophy of the extensor digitorum 
brevis and abductor hallucis was noted bilaterally.  Motor 
strength appeared normal bilaterally.  Nerve conduction 
studies and electromyograph studies were interpreted as 
showing electrodiagnostic evidence of a peripheral neuropathy 
involving motor and sensory fibers with no denervation in the 
left lower extremity.  Although the examiner recorded the 
veteran's history of having been involved in the motorcycle 
accident in 1982, the examiner concluded that the veteran had 
no risk factors for the neuropathy and that the etiology was 
unknown.  Additional tests conducted later in 2004 to 
identify a possible etiology, including blood and urine tests 
for heavy metals, thyroid function, and B12 status were 
negative, thus ruling out these potential causes.

A VA compensation examination was conducted in May 2004.  The 
veteran reported that his left foot and leg pain flared up in 
the mornings and when walking long distances or climbing 
stairs.  The examiner identified the lacerated muscle as the 
anterior tibialis, and noted that no bony structures had been 
injured in the motorcycle accident.  Upon examination no 
tissue loss was noted.  There were no adhesions in the area 
of the scar, no tendon damage, and no bone or joint 
involvement.  Muscle strength and tone were normal upon 
examination, with no muscle herniation or loss of muscle 
function.  The joint affected was identified as the ankle 
joint.  Plantar flexion of the left ankle was only to 
30 degrees; otherwise, range of the left ankle joint motion 
was normal.  (See 38 C.F.R. § 4.71, Plate II, for a depiction 
of ankle joint motion.)  There was no tenderness on movement 
of the ankle.  Upon neurological examination, there was 
decreased sensation to pinprick on the second toe and dorsum 
of the foot.  An X-ray study revealed no evidence of 
productive or destructive bone or joint disease, although 
early degenerative changes were noted at the knee joint and 
at the talotibial joint.  The examiner concluded the 
examination by rendering a diagnosis of left leg muscle 
injury with peripheral neuropathy.

The veteran underwent further neurological evaluation of his 
left second toe numbness in December 2004.  During that 
evaluation, he denied having any back pain or difficulty 
walking.  He also denied having any weakness or trauma to his 
left foot.  Upon clinical examination, cranial nerves were 
within normal limits, motor strength and reflexes within 
normal limits in all extremities.  His gait, stance, and 
coordination were also within normal limits.  Sensory 
examination revealed decreased sensation for pin prick and 
temperature on and around the left second toe.  The 
neurologist noted that the veteran's numbness was in the 
distribution of the dorsal digital cutaneous nerve, which is 
a branch of the deep peroneal nerve.  The neurologist also 
noted that the veteran's peripheral neuropathy work up had 
been within normal limits and then concluded that the 
veteran's symptoms were likely the result of a compression 
neuropathy, which should get better over time.  The veteran 
asked whether his symptoms could be related to the leg 
laceration, or to the way he placed his foot when he walked.  
The neurologist noted "I am not sure at this time whether 
the way the patient walks could be causing this neuropathy," 
and then suggested further evaluation by the podiatry 
service.

Subsequent podiatry records show that the veteran was 
prescribed the Arizona boot for relief of his pain and 
numbness and that the boot helped.  The podiatry service also 
attempted to address the veteran's flat feet by prescribing 
inserts for both shoes.  The inserts then caused an 
alteration in his gait and subsequent back pain.  Thus, the 
veteran's podiatry diagnoses as of September 2005 were of 
peripheral neuropathy, peripheral motor neuropathy, and 
antalgic gait.  It is important to clarify, however, that 
careful review of the records shows the antalgic gait was 
considered by all evaluators to be related to the use of 
inserts intended to correct the flat feet, rather than to the 
left second toe numbness.  The report of a private physician 
visit dated in July 2005 reflects that the veteran himself 
reported to his physician that he was having right hip pain 
and low back pain on account of wearing lifts in his left 
shoe.

The veteran was afforded another VA examination for 
compensation purposes in August 2007.  At that time, he 
reported that his orthotic shoe was helping him "walk 
straight" and that the shoe had decreased some of his pain.  
Following a review of the veteran's VA medical records and a 
clinical examination, the examiner identified the lacerated 
muscles as the left anterior tibialis and the flexor hallucis 
brevis and the associated nerve as the dorsal digital 
cutaneous branch of the deep peroneal nerve.  The examiner 
described the residuals of the injury as involving pain, 
weakness, difficulty in extension of the left ankle, swelling 
of the ankle on the medial side, and the absent pinprick on 
the dorsum of the left second toe.  There was no decreased 
coordination, increased fatigability, uncertainty of movement 
or flareups resulting from the injury residuals.  There was 
no intramuscular scarring, herniation, or loss of deep fascia 
or muscle substance.  The examiner deemed that the veteran's 
muscle function was normal in terms of comfort, endurance, 
and strength sufficient to perform activities of daily 
living.  In terms of the effect of this disability upon the 
veteran's daily activities, the examiner noted that the 
resulting decreased mobility causes a moderate effect upon 
his ability to perform chores, shopping, recreation and 
traveling; a severe effect upon his ability to exercise; and 
that he is prevented from participating in sports.  

An August 2007 podiatry note shows that the veteran's 
vascular system was normal in both lower extremities and 
capillary filling time was normal in both legs.  Sensation 
was normal in both feet except for the "1st interspace 
plantar left" where sensation was absent.  The veteran was 
not able to raise his left heel as completely as his right 
heel.  An absent deep peroneal nerve, weakness, and a "PT 
dysfunction" were noted on the left side.  The podiatrist 
concluded the report with the recommendation that the veteran 
continue using the Arizona boot on his left side due to the 
PT dysfunction with weakness.

The report of an August 2007 consultation with a doctor of 
osteopathy is also of record.  The veteran reported having 
weakness, numbness, and tingling in his left lower leg which 
he traced back to the 1982 motorcycle accident.  He reported 
pain in his right leg, hips, buttocks, and back; and 
numbness, aching, and stabbing pain in the left toes.  He 
attributed 70% of his pain to his back and 30 percent to his 
buttocks, with the overall pain being 5 of 10 on a typical 
day.  Administration of the Oswestry instrument resulted in a 
score of 14%, indicating no functional disability in 
activities of daily living, as perceived by the veteran 
himself.  

Upon physical examination, the veteran's gait and station 
were normal.  Muscle weakness of 4/5 was noted in the left 
tibialis anterior, the left posterior tibialis and the left 
extensor hallucis long's.  All other muscle groups in both 
lower extremities exhibited normal motor strength.  There 
were no signs of edema.  No pelvic obliquity was noted.  X-
ray studies of the lumbar spine were also performed.  The 
osteopath concluded the report with an assessment of "L3-L5 
mild spinal stenosis secondary to at least part of left foot 
injury."  No rationale or explanation for this opinion is 
included, however.  The report concludes with a single 
recommendation for lumbar epidural steroid injections; there 
is no recommended course of action pertaining to the 
veteran's left leg or foot.

In March 2008, the veteran submitted a statement from his 
employer confirming that he wears his "required prosthetic 
device" to work daily and that his ability to perform his 
duties would be hindered without the use of this device due 
to the demand for prolonged periods of standing during his 
regularly performed duties.

During the March 2008 hearing on appeal, the veteran 
testified that his left leg feels as though it has a hose 
clamp squeezed around it as tight as it could be.  He also 
stated that he had been walking crooked until he got the 
Arizona boot, and that the Arizona boot in fact relieved a 
lot of his problems with the left foot and leg.  He and his 
wife also emphasized that he cannot flex his left foot fully 
on account of the injury residuals.

In sum, the veteran has multiple pathologies affecting his 
left leg and foot, and as an initial matter, it must be 
stated the bilateral flat feet and hammertoes, (and the 
impairment resulting from these conditions), are not related 
in any way to the left leg laceration residuals, with which 
we are concerned here.  

That stated, the medical evidence shows that several muscles 
have been identified as involved in the original injury and 
currently demonstrate weakness.  This weakness acts upon the 
left ankle joint and prevents full left ankle extension.  
Additionally, the medical evidence shows that the dorsal 
digital cutaneous nerve was affected as well.  In terms of 
functional limitations, the Board finds that these are 
significant and measurable, as the medical evidence shows the 
veteran's decreased mobility causes a moderate effect upon 
his ability to perform chores, shopping, recreation and 
travelling; a severe effect upon his ability to exercise; and 
that he is prevented from participating in sports altogether.  
The statement from the veteran's employer and the hearing 
testimony adequately demonstrate the impact of the veteran's 
service-connected disability upon his employment situation.  
On the other hand, the veteran himself perceived little to no 
impact upon his activities of daily living, according to the 
August 2007 osteopathy testing.  The medical evidence and the 
veteran's testimony tend to show that the prescription of the 
Arizona boot has relieved many of his left leg and foot 
symptoms.

The current 10 percent disability rating was assigned under 
the provisions of Diagnostic Codes 5312 and 8524.  Diagnostic 
Code 5312 provides criteria for rating injuries to Muscle 
Group XII, which is defined as those muscles which perform 
the functions of dorsiflexion, extension of the toes, and 
stabilization of the arch, comprised of the tibialis 
anterior, the extensor digitorum longus, the extensor 
hallucis longus, and the peroneus tertius.  Slight disability 
involving these muscles is rated as 0 percent, or 
noncompensable.  Moderate disability is rated as 10 percent 
disabling, moderately severe disability is rated as 
20 percent disabling, and severe disability is rated as 
30 percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 
5312.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Disabilities resulting from muscle injuries are 
classified as slight, moderate, moderately severe or severe 
as follows:  

(1)  Slight disability of muscles- (i) Type of 
injury.  Simple wound  of muscle without debridement 
or infection.  (ii) History and complaint.  Service 
department record of superficial wound with brief 
treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

(2)  Moderate disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect 
of high velocity missile, residuals of debridement, 
or prolonged infection.  (ii) History and complaint.  
Service department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the 
injured muscles.  (iii) Objective findings.  
Entrance and (if present) exit scars, small or 
linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared 
to the sound side.  

(3)  Moderately severe disability of muscles--(i) 
Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  (ii) History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section and, if 
present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Entrance 
and (if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, 
muscle substance, or  normal firm resistance of 
muscles compared with sound side.  Tests of strength 
and endurance compared with sound side demonstrate 
positive evidence of impairment.  

(4)  Severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering 
bone fracture or  open comminuted fracture with 
extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring.  (ii) History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse than 
those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up 
with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation 
shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell 
and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements 
compared with the corresponding muscles of the 
uninjured side indicate severe impairment of 
function.  If present, the following are also signs 
of severe muscle disability:  (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d).

Upon review of the medical evidence of record, the Board 
concludes that applying these rating criteria to the 
veteran's situation yields a disability rating of 20 percent 
and no higher for moderately severe disability of his left 
leg muscle injury residuals.  The type of the original injury 
was a deep penetrating wound involving several muscles in the 
veteran's left lower leg, but primarily the anterior 
tibialis, causing some limitation of left ankle motion.  The 
wound required debridement and excision of some muscle.  The 
veteran complains of the cardinal signs of muscle disability, 
including reported weakness, a lowered threshold of fatigue, 
and pain.  Although he is apparently able to keep up with his 
work requirements, he does require a prosthetic device to do 
so.  Although no tissue or muscle loss is noted in the 
medical evidence, and no loss of coordination, the Board 
notes the effect upon his activities is significant, in that 
he is precluded from participating in sports and partially 
precluded from participating in activities such as exercise 
and chores, in addition to the mild employment effect.  
Taking into consideration as well, the nerve component of the 
veteran's injury, which is discussed further below, the Board 
finds that the weight of the evidence tips our analysis 
toward a 20 percent disability rating.  The preponderance of 
the evidence is against the assignment of a disability rating 
greater than 20 percent, however, as none of the criteria for 
a finding of severe disability of the left leg muscles is 
shown in the evidence of record.  

Turning next to the nerve component of the veteran's injury 
residuals, we note that the medical evidence is unclear as to 
whether the peripheral neuropathy or numbness the veteran was 
experiencing in his left foot is related to the service-
connected accident residuals.  However, as his treating 
physicians have apparently ruled out any other etiology for 
the symptoms, the Board will view the veteran's nerve 
symptoms as a residual of the in-service injury for purposes 
of this decision.

Diagnostic Code 8524 provides criteria for rating incomplete 
and complete paralysis of the internal popliteal nerve.  
Diagnostic Code 8523 provides criteria for rating incomplete 
and complete paralysis of the deep peroneal nerve.  Great 
care must be exercised in the selection of the applicable 
code number.  38 C.F.R. § 4.27.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As the 
medical evidence shows that it is a branch of the deep 
peroneal nerve which was affected by the veteran's injury, 
the Board finds that the criteria set forth in Diagnostic 
Code 8523 are more appropriate for rating the veteran's 
service-connected injury residuals.

However, the change from Diagnostic Code 8524 to 8523 is 
simply nominal, as governing regulation provides that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55.  In other words, two separate compensable disability 
ratings cannot be assigned under a muscle code and a nerve 
code when the muscle and the nerve affect the same function.  
In this case, muscle group XII and the deep peroneal nerve 
do, in fact, affect the same foot and ankle functions.  For 
this reason, the veteran has been assigned a single 
10 percent disability rating under the rubric of Diagnostic 
Codes 5312-8524, which the Board is amending to read 
"Diagnostic Codes 5312-8523," for the sake of accuracy.  No 
additional compensation may be paid as a result of this 
change, however, due to the prohibition of such duplicative 
payments set forth in 38 C.F.R. § 4.55.

In summary, the Board finds that the veteran's left leg 
muscle injury residuals can be described as moderately 
severe, to include consideration of the functional impact 
upon his daily activities and the nerve component of the 
injury.  Thus the appropriate disability rating is 
20 percent, to be assigned under Diagnostic Codes 5312-8523.  
The preponderance of the evidence is against the assignment 
of a disability rating higher than 20 percent.






ORDER

A 20 percent disability rating for residuals of left leg 
injury with muscle and nerve involvement, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.  




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


